ORDER

PER CURIAM.
S.S. (Mother) appeals the termination of her parental rights to her four children pursuant to § 211.447.2(1), § 211.447.4(2), and § 211.447.4(3), RSMo 2000. On appeal, Mother argues that there was insufficient evidence to terminate under § 211.447.4(2), RSMo 2000, on the basis that the children had been abused or neglected. Mother also argues that there was insufficient evidence to support the trial court’s finding that termination of her parental rights was in the children’s best interest. This court finds that Mother’s failure to challenge all of the three grounds upon which the trial court terminated her parental rights makes it unnecessary for this court to review her allegations of error concerning the court’s termination on the basis of abuse and neglect, since the existence of only one of the grounds is necessary to uphold the termination. Additionally, this court finds that sufficient evidence supports the trial court’s finding that termination is in the children’s best interest. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the trial court is affirmed. Rule 84.16(b).